T. Rowe Price Funds Supplement to prospectuses Effective August 1, 2011, the paragraphs under “Excessive and Short-Term Trading” in section 2 of the prospectus are replaced with the following: Excessive and Short-Term Trading Policy Excessive transactions and short-term trading can be harmful to fund shareholders in various ways, such as disrupting a fund’s portfolio management strategies, increasing a fund’s trading costs, and negatively affecting its performance. Short-term traders in funds that invest in foreign securities may seek to take advantage of developments overseas that could lead to an anticipated difference between the price of the funds’ shares and price movements in foreign markets. While there is no assurance that T.
